Citation Nr: 0004215	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-29 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, and, if so, whether service 
connection is warranted for this condition.

2.  Entitlement to an increased disability rating for 
degenerative joint disease of the lumbosacral spine (formerly 
evaluated as chronic lumbosacral strain), currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1978 
to April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a "nervous condition" 
and denied a compensable rating for the appellant's service-
connected back condition.  An April 1998 rating decision then 
assigned a 10 percent disability rating for the appellant's 
back condition.  However, this was not a full grant of the 
benefit sought on appeal because a higher disability rating 
is available under Diagnostic Code 5295.  On a claim for an 
original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Therefore, this issue remains 
before the Board. 

In July 1999, the Board remanded this case for the purpose of 
providing the appellant a hearing.  In October 1999, a 
hearing was held before the undersigned, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).  Although the RO complied with 
the Board's Remand instructions, it is necessary to again 
REMAND the claim for an increased rating for the appellant's 
back condition for the reasons discussed below.

As discussed below, the appellant's claim for an increased 
rating for his back condition is being remanded, in part, due 
to the receipt of additional evidence subsequent to the 
supplemental statement of the case (SSOC) of July 1998.  See 
38 C.F.R. § 19.37(a) (1999).  It is not, however, necessary 
to remand his claim for service connection for a psychiatric 
disorder because the additional evidence is not relevant to 
that claim.  The additional evidence did not show treatment 
for or diagnosis of an acquired psychiatric disorder.  
Therefore, it is unnecessary to remand this particular claim. 

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  

In this case, the appellant's statements in 1996 made 
reference to "post traumatic stress" and an inability to 
maintain gainful employment.  It is unclear whether it was 
his intention to specifically raise claims for service 
connection for post-traumatic stress disorder (PTSD) and/or 
for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
He is hereby advised of the need to file formal claims with 
the RO if he wishes to file such claims.  


FINDINGS OF FACT

1.  In an August 1983 rating decision, the RO denied, on the 
merits, service connection for a "nervous condition."  The 
appellant was notified of that decision in August 1983 and 
did not appeal. 

2.  Some of the evidence received since 1983 in support of 
the appellant's attempt to reopen his claim for service 
connection for a psychiatric disorder is material.

3.  The appellant currently has various acquired psychiatric 
disorders, including major depression and anxiety disorder. 

4.  The appellant was treated for complaints such as 
depression during service, but diagnosis of an acquired 
psychiatric disorder was not rendered. 

5.  There is no medical evidence of a nexus, or link, between 
any current acquired psychiatric disorder and any disease or 
injury during service, and the claim for service connection 
is not plausible.


CONCLUSIONS OF LAW

1.  The August 1983 rating decision that denied service 
connection for a "nervous condition" is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) (1999).

2.  New and material evidence has been received, and the 
appellant's claim for service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded, and there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the appellant did not file a claim for service 
connection for a psychiatric disorder after his separation 
from service, the RO adjudicated entitlement to service 
connection for a "nervous condition" in the August 1983 
rating decision since the service medical records showed 
treatment for personality disorders (mixed-type personality 
disorder and schizotypical personality disorder).  The RO 
denied entitlement to service connection for a nervous 
condition, finding that the evidence of record only showed 
the presence of congenital or developmental disorders such as 
the appellant's personality disorders. 

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
appellant has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).  A letter from the RO, 
advising the appellant of the August 1983 decision and of 
appellate rights and procedures, was issued in August 1983.  
He did not disagree with that decision; therefore, it is 
final.  38 U.S.C.A. § 7105 (West 1991). 

In January 1996, the appellant filed a claim for service 
connection for anxiety and depression.  In order to reopen a 
claim which has been previously denied and which is final, 
the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence, including 38 C.F.R. § 3.156.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Furthermore, the Board's 
review of this claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).

The evidence received subsequent to August 1983 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since August 1983, the following 
evidence has been received:  (1) the appellant's contentions, 
including those raised at a personal hearing in October 1999; 
(2) VA outpatient records for treatment between 1986 and 
1999; (3) reports of VA examinations conducted in 1986 and 
1998; (4) service medical records; (5) a report from Kodiak 
Island Mental Health Center dated in 1979; (6) private 
records from Carraway Methodist Hospital and Jackson County 
Hospital dated between 1996 and 1999; and (7) a report of 
psychiatric evaluation dated in May 1991. 

With the exception of some copies of service medical records 
that were previously associated with the claims file, the 
rest of the evidence received since 1983 is new in that it 
was not previously of record.  It is necessary, therefore, to 
decide if this evidence is material.  To be material, it must 
be (a) relevant in that it bears directly and substantially 
on the matter under consideration, and (b) so significant, 
either by itself or with other evidence, that it must be 
considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (1999).

The Board concludes that the appellant has submitted material 
evidence concerning his claim for service connection for a 
psychiatric disorder.  The basis of the RO's denial in 1983 
was that there was no evidence showing that the appellant had 
an acquired psychiatric disorder, as opposed to disorders of 
congenital or developmental origin.  New evidence has been 
obtained that shows diagnosis of acquired psychiatric 
disorders (i.e., major depression and anxiety disorder).  
This evidence bears directly and substantially on the 
specific matter under consideration (i.e., entitlement to 
direct service connection), and it is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Accordingly, the Board concludes that this evidence is new 
and material evidence, and the claim for service connection 
for an acquired psychiatric disorder must be reopened.

Despite the additional evidence, the reopened claim is not 
well grounded.  See Elkins.  There is evidence of a current 
disability, in that diagnoses of acquired psychiatric 
disorders have been rendered (anxiety disorder in 1991 and 
major depression in 1997).  The appellant's service medical 
records showed treatment in 1979 for complaints such as 
depression, personality conflicts, loneliness, and suicidal 
ideations.  It was initially determined that he had a 
personality disorder, either a mixed-type character disorder 
or a personality disorder with paranoid, schizoid, and 
obsessive-compulsive traits.  In 1980, he had sudden onset of 
decreased functioning.  It was determined that recent stress 
had to led to decompensation of "this severely 
characterologically impaired young man," and it was 
expressly determined that he did not have a psychiatric 
disorder treatable with medication.  The diagnosis of mixed-
type personality disorder was refined to a new classification 
of schizotypical personality disorder.  It was for this 
condition that he was discharged from service.

Even if the Board accepts the appellant's inservice 
complaints as evidence of incurrence of a disease during 
service, there is no medical evidence of a nexus, or link, 
between any inservice disease or injury and any current 
acquired psychiatric disorder.  The post-service medical 
evidence does not show diagnosis of an acquired psychiatric 
disorder until 1991, more than 10 years after his discharge 
from service.  There is no evidence showing that the 
appellant had a chronic psychiatric disorder prior to that 
time, and the medical evidence indicates that he has been 
receiving psychiatric treatment only since 1990.  At no time 
has a medical professional indicated that any of the 
appellant's post-service acquired psychiatric disorders are 
in any manner related to his military service or began during 
service.  In fact, the recent medical evidence suggests that 
all of the appellant's "problems" date to a closed head 
injury that he received in 1988.  

The only evidence linking the appellant's current psychiatric 
disorders to his military service consists of his current 
statements.  Even accepting his statements as true, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that this claim is not well 
grounded.

Until the appellant establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him a medical examination at VA 
expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
appellant has not alleged that any medical records exist that 
would contain medical opinions associating the claimed 
psychiatric disorder with his period of service.

The Board notes that the basis of the RO's denial of this 
claim was that new and material evidence had not been 
submitted, and the RO did not, therefore, consider whether 
this claim was well grounded.  When the Board addresses an 
issue that was not addressed by the RO, consideration must be 
given to whether the appellant will be prejudiced by the 
Board's consideration of the issue in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384, 391 (1993).  The 
relevant statutes and regulations regarding service 
connection were not included in the statement of the case, 
and the appellant did not specifically present argument as to 
the merits of his claim.  However, his due process rights are 
not violated by this Board decision.  When a claim is 
reopened on the basis of new and material evidence, if it is 
clear from the evidence that the reopened claim is not well 
grounded, then there is no way as a matter of law that the 
appellant could prevail.  Winters, 12 Vet. App. at 208.  In 
such a situation, a remand for the RO to determine that the 
claim is not well grounded would simply serve to impose an 
unnecessary burden with no gain to the appellant.  Id., 
citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) 
(a remand is unnecessary even where there is error on the 
part of VA, where such error was not ultimately prejudicial 
to the veteran's claim).  In this case, the lack of medical 
nexus evidence is clear and indisputable, and it is not 
necessary to remand this claim.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claim for service 
connection for an acquired psychiatric disorder is plausible, 
the claim must be denied as not well grounded.  Dean v. 
Brown, 8 Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).  There is no duty to assist further in the 
development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


ORDER

As new and material evidence has been received to reopen the 
appellant's claim for service connection for an acquired 
psychiatric disorder, the claim is reopened, and, to that 
extent, the appeal is granted.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the appellant's claim for an 
increased rating for his back condition. 

Subsequent to the supplemental statement of the case (SSOC) 
of July 1998, the RO received the appellant's treatment 
records from Jackson County Hospital and the VA Medical 
Center (VAMC) in Birmingham.  If the statement of the case or 
SSOC was prepared before the receipt of additional evidence, 
a SSOC will be furnished to the appellant as provided in 
38 C.F.R. § 19.31 unless the additional evidence is 
duplicative or not relevant to the issue on appeal.  
38 C.F.R. § 19.37(a) (1999).  In this case, this evidence was 
not duplicative of evidence already associated with the 
claims file, and it was certainly relevant to the back claim 
on appeal since it showed current objective findings 
regarding the appellant's service-connected back disability.  
Therefore, in accordance with 38 C.F.R. § 19.37(a), this 
claim is returned to the RO for consideration and the 
issuance of a SSOC.

The appellant has indicated that he has received treatment at 
the VAMCs in Houston, Tuscaloosa, and Birmingham.  The only 
VA records associated with the claims file have been 
submitted by the appellant.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the appellant's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the RO must obtain the 
appellant's VA records.

The appellant has also referenced treatment from Drs. Ted 
Wallace and David Marrick and American Family Care Facility.  
The appellant should be asked to submit releases for his 
actual treatment records and those should be requested.  If 
any request is unsuccessful, the appellant should be informed 
that any records concerning treatment for his back condition 
would be relevant to his claim for an increased rating.  It 
is important that his actual treatment records be presented.  
He should be told that it is his responsibility to present 
evidence in support of his claim, and he should be offered an 
opportunity to obtain and present such records if he wants 
them to be considered in connection with his claim.  
38 C.F.R. § 3.159(c) (1999); see also 38 U.S.C.A. § 5103(a) 
(West 1991).

The claims file shows that the appellant is receiving Social 
Security disability benefits.  It is unknown whether this is 
based, in any part, on his service-connected back condition.  
Therefore, the RO should request all medical and adjudication 
records relating to the veteran's Social Security disability 
benefits.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA 
is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight).

The appellant underwent a VA physical examination in March 
1998 for his service-connected back disorder.  The report of 
that examination is inadequate because it does not provide 
sufficient information for the Board to determine the current 
degree of impairment resulting from the appellant's back 
disorder.  First, the majority of the examination report is 
comprised of answers to a specific series of questions to 
which the Board does not have access.  There is a significant 
amount of information contained in those answers that can 
only be interpreted by reference to the questions.  Since the 
Board does not have access to those specific questions, it is 
impossible to interpret the findings from the 1998 VA 
examination.  The Board does not, therefore, have sufficient 
medical evidence upon which to decide the appellant's claim.  
On remand, the RO should obtain a comprehensive report of the 
March 1998 VA examination that includes the questions to 
which the examiner was responding.  Second, although it was 
noted that the appellant has flare-ups, it is not clear from 
the examination report whether the appellant has any 
additional functional loss due to pain on use or during 
flare-ups.  This information is necessary to evaluate his 
service-connected back condition, and he should be provided 
another VA physical examination to ensure that the duty to 
assist him has been fulfilled.  

Accordingly, this case is REMANDED for the following:

1.  Ask the appellant to submit 
appropriate release forms for his 
treatment records from Drs. Marrick and 
Wallace and American Family Care 
Facility, as well as any other private 
physician that has recently treated him 
for his back condition.  Request actual 
treatment records from these medical 
professionals and any other physician 
referenced by the appellant.  If any 
request for medical records is 
unsuccessful, advise the appellant that 
his actual treatment records are 
important to his claim, and that it is 
his responsibility to submit them.  See 
38 C.F.R. § 3.159(c) (1999).  Allow him 
an appropriate period of time within 
which to respond.

2.  Obtain and associate with the claims 
file the appellant's medical records from 
(a) the VA Medical Center in Houston for 
all treatment from 1980 to 1994; (b) the 
VA Medical Center in Birmingham for all 
treatment from 1982 to the present; and 
(c) the VA Medical Center in Tuscaloosa 
for all treatment from 1982 to the 
present. 

3.  Obtain a comprehensive report of the 
March 1998 VA physical examination from 
the VA Medical Center in Birmingham.  The 
RO should make sure that the report 
contains the specific questions that 
prompted the examiner's responses in the 
original examination report.

4.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies 
provide such information as the Secretary 
may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

5.  After obtaining as many of the above 
records as possible and/or allowing the 
appellant an opportunity to submit such 
records, schedule him for an appropriate 
VA examination to evaluate the severity 
of his service-connected back condition.  
It is very important that the examiner be 
provided an opportunity to review the 
claims folder and a copy of this remand 
prior to the examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  The examiner 
must provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the appellant's service-
connected back condition.  The 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  It is 
requested that the examiner indicate what 
is normal range of motion for the lumbar 
spine.  All functional limitations are to 
be identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the lumbar spine.  The 
examiner should discuss whether there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the appellant's 
service-connected back disability has 
upon his daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

6.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

7.  After completion of the above 
evidentiary development, readjudicate the 
appellant's claim for an increased rating 
for his service-connected back condition, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, provide 
the appellant and his representative an 
adequate supplemental statement of the 
case, which includes consideration of all 
medical evidence received since the 
supplemental statement of the case of 
July 1998, including the VA outpatient 
records and treatment records from 
Jackson County Hospital.  Allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to accord due process and 
obtain additional information.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



